Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 1 of 40 PageID# 629



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                             Newport News Division

 David D. Denton,

                      Plaintiff,
 v.                                                             Civil No. 4:19cv114

 JPMorgan Chase & Co.,
 JPMorgan Chase Bank, N.A.,
 Experian Information Solutions, Inc.,
 Equifax Information Services, LLC.,
 Langley Federal Credit Union,
 Trans Union, LLC,

                      Defendants.


                                    OPINION AND ORDER

        This matter is before the Court on several motions.                      First,

 a Motion to Dismiss pursuant to Federal Rule of Civil Procedure

 12(b)(6), ECF No. 43, and a Motion for Summary Judgment pursuant

 to Rule 56, ECF No. 48, filed by Defendants JPMorgan Chase & Co.

 and JPMorgan Chase Bank, N.A. (collectively, “Chase”).                         Second,

 a    “Motion    to   Deny     or    Continue”    Chase’s       Motion   for    Summary

 Judgment   pursuant      to    Rule    56(d)    filed    by    Plaintiff      David   D.

 Denton (“Plaintiff”).              ECF No. 59.     Third, a Motion to Dismiss

 pursuant       to    Rule     12(b)(6)     filed        by     Defendant      Experian

 Information Solutions, Inc. (“Experian”).                    ECF No. 46.

        For the reasons stated below: (1) Chase’s Motion to Dismiss

 is DENIED; (2) Plaintiff’s Motion to Continue Chase’s Motion for

 Summary Judgment is GRANTED and consideration of Chase’s Motion
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 2 of 40 PageID# 630



 for Summary Judgment is DEFERRED; and (3) Experian’s Motion to

 Dismiss is GRANTED.

                          I. FACTUAL BACKGROUND 1

       In 2017 and 2018, Plaintiff “exercised [his] right” under

 the Equal Credit Opportunity Act (“ECOA”) by filing lawsuits

 against Chase alleging violations of the ECOA in regard to a

 Chase credit card (“the Chase Account”).            Complaint ¶ 13, ECF

 No. 1.     More specifically, Plaintiff claimed that Chase failed

 to provide Plaintiff with the required adverse notice when it

 issued him the Chase Account “on less favorable terms than he

 had applied for based on information in a consumer report.”              Id.

 ¶ 15.     Plaintiff and Chase “resolved the matter by compromise”

 in September of 2018, and the lawsuits were dismissed in January

 2019.    Id. ¶ 14. 2

       In or around November 2018, Plaintiff “obtained a copy of

 his credit report and discovered that” Experian was “incorrectly

 reporting”    a   Langley   Federal   Credit   Union   (“LFCU”)   line    of

 credit (the “LFCU Account”) “as thirty (30) days late.”                  Id.

 ¶ 30.    On or about January 4, 2019, Plaintiff again reviewed his

 1 The facts recited here are from the Complaint and are assumed true only
 to decide the portions of this Opinion and Order that are relevant to the
 motions to dismiss.    See Erickson v. Pardus, 551 U.S. 89, 94 (2007)
 (“[W]hen ruling on a defendant’s motion to dismiss, a judge must accept as
 true all of the factual allegations contained in the complaint.”).
 2 Plaintiff states that the parties resolved the matter by compromise in
 “September of 2019,” id., but based on a search of the Virginia Courts
 Case Information system, the compromise likely occurred in September of
 2018, because the case was dismissed on January 11, 2019.

                                       2
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 3 of 40 PageID# 631



 consumer reports “from all of the ‘big three’ national credit

 bureaus, TransUnion, Experian, and Equifax,” and learned for the

 first time “that Chase had closed” the Chase Account.                          Id. ¶ 17.

 The credit report reflected that the Chase Account “was ‘closed

 at    the    credit    grantor’s    request’       before    or    about      January    4,

 2019.”       Id. ¶ 18. 3      Plaintiff states that he was surprised that

 the Chase Account was closed for a number of reasons: (1) the

 Account was “in good standing” and “had recent activity”; (2)

 Plaintiff “had been paying on time according to Chase’s terms”;

 and (3) Plaintiff otherwise had “good credit.”                     Id.

        Sometime       after    Plaintiff    reviewed       his    credit      reports    in

 January 2019, Chase “informed him that the Chase Account had

 been closed due to inactivity,” id. ¶ 40, although it is unclear

 when    or    how   this      information    was    communicated         to   Plaintiff.

 Plaintiff      states       that   Chase’s       claim     that    the     account      was

 inactive “was not correct because there had been a balance and

 recent payments made on the card on the date that” Experian was

 “reporting the account to have been closed.”                         Id.       Plaintiff

 alleges that because he never received notice from Chase that

 the Chase Account had been closed until more than thirty days

 had    passed,      Chase      violated    the     “ECOA    and    its     implementing




 3 Chase states that the Chase Account was closed on December 2, 2018.                   ECF
 No. 44, at A4.

                                             3
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 4 of 40 PageID# 632



 regulations.”         Id. ¶¶ 19-20. 4      Further, according to Plaintiff,

 given that he “was compliant with the terms of the credit” and

 that     the    account     closure      occurred       within        “close   temporal

 proximity      to   the    settlement    and    dismissal        of    [his    previous]

 lawsuits,”      and   “in   the    absence     of   a   legitimate       statement    of

 reasons for the adverse action taken against” him, Chase closing

 the Chase Account was “obvious retaliation and prohibited credit

 discrimination under the ECOA.”              Id. ¶ 25.

        On January 29, 2019, Plaintiff sent a letter to Experian

 “disputing the accuracy of the LFCU Account” with “dispositive

 evidence showing that the error was on the part of LFCU.”                            Id.

 ¶¶ 31, 34.          Plaintiff alleges “[u]pon information and belief”

 that Experian “forwarded the dispute to LFCU within five (5)

 business days of receiving [Plaintiff’s] dispute.”                       Id. ¶ 32.

        In or around February 2019, Plaintiff again pulled a credit

 report    and    discovered       that   Experian       was   still     reporting    the

 Chase Account “as closed at the credit grantor’s request.”                           Id.

 ¶ 38.     On February 29, 2019, 5 Plaintiff sent a second letter to

 Experian       disputing    the    accuracy    of   the       Chase    Account.      Id.

 ¶¶ 39-40.        In the letter, Plaintiff “explained that Chase had

 4 Chase alleges that it sent Plaintiff a            letter on September 12, 2018
 explaining that the Chase Account was               going to be closed due to
 inactivity. ECF No. 44, at A4. Plaintiff             disputes this and states that
 he never received this letter. ECF No. 54,          at 4.
 5 The Court notes that there were only 28 days in the month of February
 2019, and the letter must have been sent at another time, though it is
 unclear when.

                                            4
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 5 of 40 PageID# 633



 [since] informed him that the Chase Account had been closed due

 to inactivity.”           Id. ¶ 40.     Although Plaintiff disputes that the

 account was inactive, he alleges that Experian’s “reporting of

 [the]       Chase    Account      as   closed     by   the       credit      grantor   is

 inaccurate inasmuch as the credit grantor now claims it was due

 to    inactivity,”        and,   therefore,      “[t]he    credit      reports     should

 have reflected that the account was closed due to inactivity

 rather than closed at credit grantor’s request, if that were the

 true    reason      for    closing     the   account.”         Id.    ¶¶     40,   48-49.6

 Additionally,          Plaintiff       “reiterated         his       prior     statement

 regarding the LFCU [A]ccount.”                   Id. ¶ 40.        Plaintiff alleges

 “[u]pon information and belief” that Experian forwarded these

 disputes “to Chase and LFCU within five (5) business days of

 receiving” them, and that “Chase received [Plaintiff’s] disputes

 from Equifax, Experian, and Trans Union and failed to correct

 the    erroneous       information      pertaining        to   [Plaintiff’s]        Chase

 [A]ccount.”         Id. ¶¶ 41, 53.

        On     or    about    March      2,   2019,     “Experian          responded    to

 [Plaintiff’s] dispute letter, indicating that it had corrected

 the LFCU Account.”               Id. ¶ 36.       On or about April 11, 2019,

 Plaintiff again obtained his FICO credit report from Experian

 and discovered that “Experian finally stopped reporting the LFCU

 6 Plaintiff maintains that Chase actually closed the Chase Account in
 retaliation for him having previously filed lawsuits against Chase, and
 that their proffered reason of account inactivity is merely a pretext.
 Id. ¶ 25.

                                              5
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 6 of 40 PageID# 634



 Account as thirty (30) days late but still inaccurately reported

 the   Chase     [A]ccount           as   ‘Closed         At        [the]     Credit       Grantor’s

 Request.’”        Id. ¶ 42 (alteration in original).                                   On or about

 August 1, 2019, Plaintiff obtained his FICO credit report from

 Experian a final time and discovered that “Experian continued to

 inaccurately report that the Chase account was ‘Closed At [the]

 Credit Grantor’s Request.’”                 Id. ¶ 44 (alteration in original).

       As    a   result        of     both      Chase’s            and     Experian’s       conduct,

 Plaintiff       alleges        that      he     “has         sustained           actual       damages

 including,      but     not        limited      to       embarrassment,            anguish,          and

 emotional and mental pain.”                     Id. ¶ 61.                Plaintiff alleges he

 “has further suffered physical injury as a result of emotional

 distress,       lost          time       and        income,              emotional        distress,

 inconvenience,         fear    of     applying       for       credit       he    needs       for    his

 livelihood,      strain        on    his      relationships,              and     damage      to     his

 reputation.”          Id.     ¶ 27.         Plaintiff             also    allegedly       “suffered

 actual     economic       damages          because        he       is     subjected        to       less

 favorable       credit        terms      and     interest               rates.”         Id.     ¶ 62.

 Plaintiff further alleges that “[c]reditors and users of credit

 information      treat        the    closure        of       an    account        at    the     credit

 grantor’s request when there is a balance as a negative event,”

 meaning    that    “such        closure        has       a    negative           effect    both       on

 [Plaintiff’s] credit score and his credit worthiness,” and that

 the   closure     of    the     Chase       Account          further       caused       him     injury

                                                 6
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 7 of 40 PageID# 635



 “because he no longer had access to the line of credit that he

 was, in fact, utilizing.”       Id. ¶ 21.      Moreover, Plaintiff claims

 that   Defendants   inflicted      these    damages    on   Plaintiff   despite

 “[a]ll Defendants [being] aware of their duties under the Fair

 Credit Reporting Act [(“FCRA”)],” including their “obligations

 to conduct reasonable investigations of disputes according to

 Johnson v. MBNA Am. Bank, N.A., 357 F.3d 426 (4th Cir. 2004).”

 Id. ¶ 63. 7

                          II. PROCEDURAL HISTORY

        On November 11, 2019, Plaintiff filed his Complaint against

 the six named defendants. 8         The Complaint includes four counts;

 Counts One, Two, and Four allege violations by Chase.               Count One

 alleges that Chase violated 15 U.S.C. § 1691(d) of the ECOA by

 failing “to provide a notice containing the truthful, primary

 reason for taking [the] adverse action of closing [the Chase

 Account] within 30 days of closing [the] [A]ccount.”               Id. ¶¶ 64-

 66.      Count    Two    alleges     that    Chase     violated    15    U.S.C.

 § 1691(a)(3) of the ECOA by discriminating “against [Plaintiff]

 in retaliation for the good faith exercise of his rights under

 the    ECOA.”    Id.    ¶¶ 67-69.      Count    Four    alleges   that    Chase


 7 Johnson held that the term “investigation” in the FCRA, and specifically
 in § 1681s-2(b)(1)(A), requires “some degree of careful inquiry by
 creditors” rather than a mere “superficial” or unreasonable inquiry. 357
 F.3d at 430-31.
 8 Equifax Information Services, LLC, LFCU, and Trans Union, LLC have since
 been dismissed from the suit. ECF Nos. 71, 77, 79.

                                       7
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 8 of 40 PageID# 636



 violated      15      U.S.C.        § 1681s-2(b)           of         the       FCRA      either

 willfully/recklessly          or    negligently           by    failing         “to     properly

 investigate       Plaintiff’s       dispute”     and       failing      “to      correct       the

 inaccurate information.”             Id. ¶¶ 79-95.              Plaintiff alleges that

 Chase is liable for “actual, statutory and punitive damages,

 costs and attorney’s fees” for the alleged ECOA violations.                                    Id.

 ¶   26.      Plaintiff      further    alleges           that    Chase      is    liable       for

 “actual damages, statutory damages, costs and attorney’s fees”

 under 15 U.S.C. § 1681o for negligent violations of the FCRA, as

 well as punitive damages under 15 U.S.C. § 1681n if Chase acted

 willfully/recklessly.          Id. ¶¶ 91-95.

       Only    Count       Three     advances         a    claim       against          Experian,

 although     it    alleges     several     violations           of    the       FCRA:    (1)   15

 U.S.C.     § 1681e(b)        “by    failing      to       establish          and/or      follow

 reasonable procedures to assure maximum possible accuracy in the

 preparation of Plaintiff’s credit reports and credit files it

 published      and     maintained        concerning             the     Plaintiff”;            (2)

 § 1681i(a)(1)         “by       failing         to        conduct           a      reasonable

 reinvestigation       to    determine      whether        the    disputed         information

 was   accurate      and    record    the   current         status       of      the     disputed

 information or delete the item from Plaintiff’s credit report”;

 (3) § 1681i(a)(2)(A) “by failing to provide Defendants LFCU and

 Chase all of the relevant information regarding Plaintiff and

 his dispute”; and (4) § 1681i(a)(5)(A) “by failing to promptly

                                             8
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 9 of 40 PageID# 637



 delete    the    disputed    inaccurate        information        from   Plaintiff’s

 credit    file     or     correct     the      inaccurate         information      upon

 reinvestigation.”         Id.   ¶¶    70-74.         As    with   Chase,    Plaintiff

 alleges that Experian is liable for “actual damages, statutory

 damages, costs and attorney’s fees” for negligent violations, as

 well as punitive damages for willful violations.                    Id. ¶¶ 75-78.

       On January 13, 2020, Experian filed the now-pending motion

 to dismiss, ECF No. 46, and its supporting memorandum, ECF No.

 47, alleging that Plaintiff has failed to, and cannot, state a

 claim against Experian for any of its alleged violations.                           On

 January    13,    2020,     Chase    filed     the        now-pending    motions    to

 dismiss, ECF No. 43, and for summary judgment, ECF No. 48, along

 with a supporting memorandum, ECF No. 49, arguing that the Court

 should grant summary judgment in Chase’s favor regarding the two

 ECOA counts, and that the Court should dismiss the FCRA count

 because Plaintiff fails to state a claim upon which relief can

 be   granted.      On   January      31,   2020,     Plaintiff      filed   his    now-

 pending “Motion to Continue or Deny” Chase’s summary judgment

 motion, ECF No. 59, and its supporting memorandum, ECF No. 60,

 arguing that summary judgment is premature as no discovery has

 taken place.

       As each of these matters have been fully briefed, these

 matters are ripe for review.



                                            9
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 10 of 40 PageID# 638



                           III. STANDARD OF REVIEW

                          A. Rule 12(b)(6) Standard

       The    well-established    Rule     12(b)(6)   standard     of    review

  permits dismissal when a complaint fails “to state a claim upon

  which relief can be granted.”            Fed. R. Civ. P. 12(b)(6).          A

  complaint fails to state a claim if it does not allege “enough

  facts to state a claim to relief that is plausible on its face.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).                 Although

  a complaint need not be detailed, the “[f]actual allegations

  must be enough to raise a right to relief above the speculative

  level.”     Id. at 555; see Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009).     “Threadbare recitals of the elements of a cause of

  action,     supported   by   mere   conclusory      statements,       do   not

  suffice.”     Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

  555).     To survive a motion to dismiss under Rule 12(b)(6), “a

  complaint must include ‘more than an unadorned, the-defendant-

  unlawfully-harmed-me accusation.’”         Johnson v. Am. Towers, LLC,

  781 F.3d 693, 709 (4th Cir. 2015) (quoting Iqbal, 556 U.S. at

  678).

       A motion to dismiss tests the sufficiency of a complaint

  without resolving factual disputes, and a district court “‘must

  accept as true all of the factual allegations contained in the

  complaint’ and ‘draw all reasonable inferences in favor of the

  plaintiff.’”      Kensington   Volunteer     Fire   Dep’t   v.   Montgomery

                                      10
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 11 of 40 PageID# 639



  Cnty., 684 F.3d 462, 467 (4th Cir. 2012) (citation omitted).

  Although    the   truth    of    well-pled     facts    is   presumed,   district

  courts are not bound by the “legal conclusions drawn from the

  facts”   and    “need    not    accept    as   true    unwarranted   inferences,

  unreasonable conclusions, or arguments.”                 E. Shore Mkts., Inc.

  v. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000); see

  Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

       A motion to dismiss pursuant to Rule 12(b)(6) must be read

  in conjunction with Rule 8(a)(2).              Rule 8(a)(2) requires only “a

  short and plain statement of the claim showing that the pleader

  is entitled to relief,” Fed. R. Civ. P. 8(a)(2), so as to “give

  the defendant fair notice of what the . . . claim is and the

  grounds upon which it rests,” Twombly, 550 U.S. at 555 (quoting

  Conley v. Gibson, 355 U.S. 41, 47 (1957)).                      Fair notice is

  provided by setting forth enough facts for the complaint to be

  “plausible on its face” and “raise a right to relief above the

  speculative level on the assumption that all the allegations in

  the complaint are true (even if doubtful in fact).”                      Twombly,

  550 U.S. at 555 (citations omitted).

                          B. Summary Judgment Standard

       Rule      56(a)    provides   that    a   district      court   shall   grant

  summary judgment in favor of a movant if such party “shows that

  there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.”                      Fed. R.

                                           11
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 12 of 40 PageID# 640



  Civ.    P.    56(a).      The    mere          existence        of    some   alleged         factual

  dispute       between    the     parties            “will       not   defeat     an     otherwise

  properly supported motion for summary judgment; the requirement

  is that there be no genuine issue of material fact.”                                     Anderson

  v. Liberty Lobby Inc., 477 U.S. 242, 247–48 (1986).                                    “A genuine

  question      of    material     fact       exists         where,      after    reviewing       the

  record as a whole, a court finds that a reasonable jury could

  return a verdict for the nonmoving party.”                             Dulaney v. Packaging

  Corp.    of    Am.,     673    F.3d       323,       330     (4th     Cir.   2012)      (citation

  omitted).

         Although the initial burden on summary judgment falls on

  the     moving      party,     once        a        movant      properly       files     evidence

  supporting summary judgment, the non-moving party may not rest

  upon the mere allegations of the pleadings, but instead must set

  forth     specific       facts       in    the           form    of    exhibits        and    sworn

  statements         illustrating       a    genuine          issue     for    trial.          Celotex

  Corp.    v.     Catrett,       477    U.S.          317,     322–24     (1986).          “Because

  ‘credibility determinations, the weighing of the evidence, and

  the drawing of legitimate inferences from the facts are jury

  functions, not those of a judge,’” the Court must only evaluate

  the evidence to the extent necessary to determine whether there

  is “sufficient disagreement to require submission to a jury or

  whether      [the    evidence]        is       so    one-sided        that   one      party    must

  prevail as a matter of law.”                    McAirlaids, Inc. v. Kimberly-Clark

                                                      12
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 13 of 40 PageID# 641



  Corp., 756 F.3d 307, 310 (4th Cir. 2014) (quoting Anderson, 477

  U.S.    at       255,    251–52).          In   making    its      determination,     “the

  district         court     must    ‘view     the     evidence      in   the   light   most

  favorable to the’ nonmoving party.”                      Jacobs v. N.C. Admin. Off.

  of the Courts, 780 F.3d 562, 568 (4th Cir. 2015) (quoting Tolan

  v. Cotton, 572 U.S. 650, 657 (2014)).

                                    C. Rule 56(d) Standard

         Under Rule 56(d), “[i]f a nonmovant shows by affidavit or

  declaration that, for specified reasons, it cannot present facts

  essential         to     justify    its    opposition        [to    a   pending    summary

  judgment         motion],    the     court      may:   (1)    defer     considering     the

  [summary judgment] motion or deny it; (2) allow time to obtain

  affidavits or declarations or to take discovery; or (3) issue

  any other appropriate order.”                        Fed. R. Civ. P. 56(d).            The

  Supreme Court has stated that any “premature” summary judgment

  motions “can be adequately dealt with under Rule 56([d]), which

  allows a summary judgment motion to be denied, or the hearing on

  the motion to be continued, if the nonmoving party has not had

  an opportunity to make full discovery.”                         Celotex, 477 U.S. at

  326.

         As    a    general     matter,      “summary      judgment       before    discovery

  forces the non-moving party into a fencing match without a sword

  or mask.”         McCray v. Md. Dep’t of Transp., Md. Transit Admin.,

  741 F.3d 480, 483 (4th Cir. 2014).                     Accordingly, “[a] Rule 56(d)

                                                  13
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 14 of 40 PageID# 642



  motion must be granted ‘where the nonmoving party has not had

  the opportunity to discover information that is essential to his

  opposition.’”        Id.   at    483–84    (quoting      Harrods       Ltd.    v.   Sixty

  Internet    Domain    Names,     302   F.3d       214,   244    (4th    Cir.    2002)).

  “Further, [Rule 56(d)] motions are ‘broadly favored and should

  be liberally granted’ in order to protect non-moving parties

  from premature summary judgment motions.”                      Id. at 484 (quoting

  Greater    Balt.    Ctr.   for   Pregnancy        Concerns,      Inc.   v.     Mayor   of

  Balt., 721 F.3d 264, 281 (4th Cir. 2013)).                      However, the Fourth

  Circuit has “warned litigants that [it] ‘place[s] great weight

  on the Rule 56[d] affidavit’ and that ‘[a] reference to Rule

  56[d] and the need for additional discovery in a memorandum of

  law in opposition to a motion for summary judgment is not an

  adequate substitute for a Rule 56[d] affidavit.’”                       Harrods Ltd.,

  302 F.3d at 244 (fourth alteration in original) (quoting Evans

  v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir.

  1996)).    Moreover, “Rule 56[d] motions may be denied . . . if

  ‘the additional evidence sought for discovery would not have by

  itself created a genuine issue of material fact sufficient to

  defeat    summary    judgment.’”          Ingle    ex    rel.    Est.   of     Ingle   v.

  Yelton, 439 F.3d 191, 195 (4th Cir. 2006) (quoting Strag v.

  Board of Trustees, 55 F.3d 943, 954 (4th Cir. 1995)). 9


  9 “The language of Rule 56(d) appeared in Rule 56(f) before amendments in
  2010, but these amendments made no substantial change to the rule.”
  McCray, 741 F.3d at 485 n.2.     Accordingly, the Court has altered the

                                            14
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 15 of 40 PageID# 643



                                   IV. DISCUSSION

            A. Counts One and Two—the ECOA Counts Against Chase

          Plaintiff’s first two counts both allege violations of the

  ECOA by Chase.       Count One alleges that Chase violated 15 U.S.C.

  § 1691(d), which provides that a creditor that takes an “adverse

  action” against an applicant must provide the applicant with “a

  statement of reasons for such action” within “thirty days,” 15

  U.S.C. § 1691(d)(1)-(2), by            failing      “to     provide    a     notice

  containing the truthful, primary reason for taking [the] adverse

  action of closing [the Chase Account] within 30 days of closing

  [the] [A]ccount,” Compl. ¶¶ 64-66.                Count Two alleges that Chase

  violated 15 U.S.C. § 1691(a), which provides that it is unlawful

  “for any creditor to discriminate against any applicant . . .

  because    the   applicant      has   in   good    faith   exercised   any   right

  under    [the    ECOA],”   15   U.S.C.      § 1691(a)(3),     by   discriminating

  “against [Plaintiff] in retaliation” for him having exercised

  his rights under the ECOA when he previously filed and settled

  ECOA lawsuits against Chase,           Compl. ¶¶ 67-69.

       Chase moves for summary judgment on both counts, asserting

  that the Chase Account was closed for inactivity, which is not

  an adverse action, through an automated process.                   ECF No. 49, at

  6-10; ECF No. 62, at 2-7; ECF No. 69.                     Chase notes that ECOA

  reference to Rule 56(f) in Celotex, Harrods, and Ingle to reflect the 2010
  amendments to the Federal Rules of Civil Procedure. See Edwards v. Bank
  of N.Y. Mellon, No. 2:14CV304, 2014 WL 5594876, at *7 (E.D. Va. Oct. 31,
  2014).

                                             15
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 16 of 40 PageID# 644



  regulations expressly state that an adverse action “does not

  include . . . [a]ny action or forbearance relating to an account

  taken in connection with inactivity, default, or delinquency as

  to that account.”       12 C.F.R. § 202.2(c)(2)(ii) (emphasis added).

  Further,      Chase   alleges       that     because    its       process   by     which

  inactive accounts are found and closed is automated and does not

  take factors such as previous lawsuits into consideration, Chase

  could not have retaliated against Plaintiff.                      ECF No. 49, at 8-

  10; ECF No. 62, at 2-7; ECF No. 69.                      Chase argues that the

  evidence it has attached as exhibits to its summary judgment

  motion   clearly      shows    this   to     be   the    case,     and   that      it   is

  entitled to judgment as a matter of law.                 Id. 10

       Plaintiff,       for     his    part,      does    not   dispute       that    ECOA

  regulations provide a safe harbor for inactivity.                        ECF No. 54,

  at 8.      However, Plaintiff claims that granting Chase summary

  judgment based on the evidence that Chase has attached to its

  motion   is    improper     because    Plaintiff        alleges     that    the    Chase

  Account was closed in retaliation for his prior lawsuits, rather

  than for inactivity, which is both an adverse action requiring
  10 The documents attached to Chase’s Motion for Summary Judgment include
  the following: (1) a declaration from Chase’s Vice President of Consumer
  Credit Card Risk Management Jessica Crook, ECF No. 49-1; (2) monthly
  account summaries of the Chase Account from December 2015 until February
  2017, ECF No. 49-2; (3) a heavily redacted document entitled “Natural
  Reissue Strategy,” dated March 20, 2018, ECF No. 49-3; (4) a screenshot of
  some type of summary of the Chase Account, dated September 18, 2018, ECF
  No. 49-4; (5) a letter stating that Plaintiff’s account will be closed due
  to inactivity when it expires, dated September 12, 2018, ECF No. 49-5; and
  (6) monthly account summaries of the Chase Account from December 2018
  until January 2019, ECF No. 49-6.

                                             16
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 17 of 40 PageID# 645



  notice and retaliation for exercising ECOA rights.                      ECF No. 54,

  at 11.      Alternatively, Plaintiff argues that Chase’s motion for

  summary     judgment     is     premature       under     Rule    56(d)      because

  additional     discovery      is     needed.      Id.     at    7-12.       Further,

  Plaintiff’s     counsel       has    submitted     a    Rule     56(d)    affidavit

  explaining the need for additional discovery, which this Court

  must “place great weight on.”                 Harrods Ltd., 302 F.3d at 244

  (quotation and citation omitted).

        In her affidavit, Plaintiff’s counsel states that, despite

  attempting to engage with Chase to begin preliminary discovery,

  she   has    not   had    the       opportunity    to     discover       information

  essential to the claims.             See ECF No. 54-1 ¶ 13.              Plaintiff’s

  counsel     explains   the    types    of     discovery   she    needs,     and   the

  purposes for each:

    •   “Plaintiff will seek discovery of Chase’s definition,
        policy,   and  procedure   for  closing   accounts  due    to
        inactivity, and test whether it was applied evenly despite
        a consumer’s exercise of rights under the Consumer Credit
        Protection Act.”
    •   “Plaintiff will seek discovery related [] specifically to
        him and his exercise of his rights” in his prior lawsuits.
    •   “Plaintiff is entitled to discovery to test whether and
        when Chase decided to close [Plaintiff’s] account, whether
        and how it generated and sent an adverse action notice,
        including the policies and procedures for such notices.”
    •   Regarding any third-party vendors Chase uses “to generate,
        mail and track ‘automated’ communications with consumer[s]
        such as adverse action letters,” Plaintiff will seek “the
        automated process documents and testimony, any deviations



                                           17
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 18 of 40 PageID# 646



        or variables from the automated process, how such documents
        are selected, generated, mailed and tracked.”

  Id. ¶¶ 14, 16, 23.        As such, Plaintiff has alleged that he has

  not   had   “the    opportunity   to        discover    information      that    is

  essential   to     his   opposition,”    meaning       Rule    56(d)    relief   is

  appropriate.      Harrods Ltd., 302 F.3d at 244.

        Moreover,     Chase’s   attempts       to   convince      the    Court    that

  Plaintiff already has the discovery he needs are unavailing.

  Plaintiff argues that he needs information regarding how Chase

  closes inactive accounts to see if Chase’s proffered reason for

  closure was simply pretext for retaliation.                   ECF No. 54, at 8-

  10.   Chase’s claim that its five-page “Natural Reissue Strategy”

  document already provides this discovery is insufficient in the

  Court’s view to rebut Plaintiff’s asserted need as such document

  is redacted to such an extent that each page only has a few

  sentences of readable information.                ECF No. 62, at 5-6.             In

  addition, Plaintiff states that he requires discovery regarding

  how notices of “adverse actions” are prepared and mailed.                        ECF

  No. 54-1 ¶ 23.      Chase argues that this is not a genuine issue of

  material fact because there was no adverse action (and therefore

  no notice was required).        ECF No. 62, at 4-7.              However, should

  Plaintiff be correct that Chase’s proffered reason for closure

  was a pretext, the closure would be an adverse action, and the

  lack of notice would be a material fact.                      Further, Plaintiff


                                         18
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 19 of 40 PageID# 647



  argues that “direct proof of unlawful discrimination is often

  difficult      to     obtain,”       and     that     “Plaintiff       is     entitled     to

  discovery and an opportunity to demonstrate that the ‘defense’

  Chase has proffered is merely pretext,” ECF No. 70, at 6-7, a

  reason    that      also     weighs    in    favor     of     allowing       discovery     to

  commence.      See McCray, 741 F.3d at 484 (stating that it would be

  impossible for the plaintiff to “make an argument that she was

  fired    because      of     discriminatory         reasons”    and     “shield      herself

  from a premature summary judgment motion” without discovery).

         Based     on    the    fact    that     Rule    56(d)        motions    are    to   be

  “liberally granted,” the sworn statements of Plaintiff’s counsel

  in the Rule 56(d) affidavit, and the absence of discovery in

  this    case   thus     far,    the    Court        grants    Plaintiff’s       Motion     to

  Continue and defers consideration of the Summary Judgment Motion

  at this time.          Greater Balt. Ctr. for Pregnancy Concerns, Inc.,

  721 F.3d at 281.

                 B. Count Four—the FCRA Count Against Chase

         Plaintiff’s         fourth    count    alleges        that    Chase     violated     15

  U.S.C. § 1681s-2(b) either willfully/recklessly or negligently

  by   failing     “to    properly      investigate       Plaintiff’s           dispute”     and

  failing “to correct the inaccurate information” in his credit

  report.     Compl. ¶¶ 79-95. 11            “The FCRA creates a private right of



  1115 U.S.C. § 1681s-2(b) “Duties of furnishers of information upon notice
  of dispute” states the following:

                                                19
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 20 of 40 PageID# 648



  action     allowing    injured     consumers          to   recover      ‘any   actual

  damages’    caused    by   negligent      violations       and   both    actual     and

  punitive    damages     for     willful        noncompliance.”          Robinson     v.

  Equifax Info. Servs., LLC, 560 F.3d 235, 239 (4th Cir. 2009)

  (citing 15 U.S.C. §§ 1681n, 1681o).                    “A plaintiff alleging a

  violation of the FCRA must prove either actual damages and a

  negligent    violation     of    the    FCRA     to   recover    under    15   U.S.C.

  § 1681o, or a willful violation of the FCRA under 15 U.S.C.

  § 1681n,    which     requires     no     actual      damages    and     entitles     a

  plaintiff to statutory damages.”                Wood v. Credit One Bank, 277

  F. Supp. 3d 821, 828 n.12 (E.D. Va. 2017).                  Chase challenges the

  sufficiency of Plaintiff’s negligence claim on the grounds that


        After receiving notice pursuant to section 1681i(a)(2) of this
        title of a dispute with regard to the completeness or accuracy
        of any information provided by a person to a consumer
        reporting agency [(“CRA”)], the person shall--
              (A) conduct an investigation with respect to the disputed
              information;
              (B) review all relevant information provided by the [CRA]
              pursuant to section 1681i(a)(2) of this title;
              (C) report the results of the investigation to the [CRA];
              (D) if the investigation finds that the information is
              incomplete or inaccurate, report those results to all
              other   [CRAs]  to    which  the  person   furnished  the
              information and that compile and maintain files on
              consumers on a nationwide basis; and
              (E) if an item of information disputed by a consumer is
              found to be inaccurate or incomplete or cannot be
              verified after any reinvestigation under paragraph (1),
              for purposes of      reporting to a      [CRA]  only, as
              appropriate, based on the results of the reinvestigation
              promptly--
                    (i) modify that item of information;
                    (ii) delete that item of information; or
                    (iii) permanently block the reporting of that item
                    of information.
  15 U.S.C. § 1681s-2(b)(1).


                                            20
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 21 of 40 PageID# 649



  he   fails      to    allege   actual     damages,    and    it   challenges    the

  sufficiency of his willful/reckless claim on the grounds that he

  fails    to    successfully       plead   that   Chase    violated    § 1681s-2(b)

  willfully/recklessly.          See ECF Nos. 49, 62.

                       1. Actual Damages for Negligence Claim

       “Actual damages may include economic damages, as well as

  damages for humiliation and mental distress.”                        Robinson, 560

  F.3d at 239 (citing Sloane v. Equifax Info. Servs., 510 F.3d

  495, 500 (4th Cir. 2007)).                Plaintiff’s allegations of actual

  damages       fall    generally    within    three   categories 12:    “emotional”

  actual    damages; 13      “credit-worthiness”           actual   damages; 14   and

  “costs” actual damages. 15


  12Chase claims that some of the alleged damages are in the section of the
  Complaint “pertaining” to the ECOA counts and do not qualify as damages
  relevant to the FCRA count. ECF No. 62, at 8-9. However, the FCRA count
  specifically incorporates these factual paragraphs. Compl. ¶ 70.
  13 These include the following allegations: Plaintiff “sustained actual
  damages including . . . embarrassment, anguish, and emotional and mental
  pain,” Compl. ¶ 61; Plaintiff has “suffered physical injury as a result of
  emotional distress, . . . emotional distress, . . . fear of applying for
  credit he needs for his livelihood, strain on his relationships, and
  damage to his reputation,” id. ¶ 27; and Plaintiff has “suffered . . .
  mental and emotional pain and anguish and the humiliation and
  embarrassment of the credit denials,” id. ¶ 91.
  14 To include the following allegations: Plaintiff “is subjected to less
  favorable credit terms and interest rates,” Compl. ¶ 62; closing the Chase
  Account “when there was activity and while there was an existing balance”
  has “a negative effect both on [Plaintiff’s] credit score and his credit
  worthiness,” id. ¶ 21; Plaintiff “no longer had access to the line of
  credit that he was, in fact, utilizing,” id.; and Plaintiff “has been
  injured by discrimination, reduction in his available credit, credit
  worthiness and in his credit scores,” id. ¶ 27.
  15To include the following allegation: “Plaintiff suffered actual damages
  including the time and money spent to obtain credit reports, submit

                                              21
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 22 of 40 PageID# 650



       In    terms       of    Plaintiff’s          emotional     actual   damages,     the

  Fourth     Circuit      has       “warned      that    ‘[n]ot     only   is   emotional

  distress fraught with vagueness and speculation, it is easily

  susceptible to fictitious and trivial claims.’”                             Sloane, 510

  F.3d at 503 (alteration in original) (quoting Price v. City of

  Charlotte, 93 F.3d 1241, 1250 (4th Cir. 1996)).                          Therefore, a

  plaintiff     must          “reasonably        and     sufficiently      explain      the

  circumstances of [the] injury and not resort to mere conclusory

  statements.”       Id. (alteration in original) (quoting Price, 93

  F.3d at 1251).         However, the Fourth Circuit has articulated this

  admonition when considering appeals of verdicts, meaning that

  the records have been expanded significantly beyond what they

  would have been at a motion to dismiss stage.                        See Sloane, 510

  F.3d 495 (appealing a jury verdict that Equifax violated the

  FCRA); Price, 93 F.3d 1241 (appealing a grant of partial summary

  judgment    and    a    jury      award   of      compensatory    damages     for   equal

  protection violations).              Therefore, this Court must balance the

  Fourth     Circuit’s          cautionary          language      regarding     proof    of

  emotional damages with Rule 8(a)(2)’s simpler requirement that a

  complaint    contain         “a   short     and     plain    statement   of   the   claim

  showing that the pleader is entitled to relief,” Fed. R. Civ. P.

  8(a)(2), so as to “give the defendant fair notice of what the



  disputes to Equifax, non-party Experian and Trans Union, and to speak with
  Chase and LFCU about his issue.” Compl. ¶ 92.

                                                 22
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 23 of 40 PageID# 651



  . . . claim is and the grounds upon which it rests,” Twombly,

  550 U.S. at 555 (quoting Conley, 355 U.S. at 47).

       Here,      Plaintiff    alleges       details       of     his   emotional       actual

  damages,     beyond      mere        conclusory        statements,        sufficient        to

  survive a motion to dismiss.                    For instance, one manifestation

  was “physical injury as a result of emotional distress.”                              Compl.

  ¶ 27.    Another was “fear of applying for credit he needs for his

  livelihood,”     as   well      as    “strain     on    his     relationships.”            Id.

  ¶ 27.    Finally, because of Chase’s “conduct, Plaintiff suffered

  . . . the humiliation and embarrassment of the credit denials

  [and] reductions in lines of credit and [his] reputation as a

  successful borrower.”           Id. ¶ 91. 16        While the Court admits that

  these are rather bare allegations, they provide Chase with fair

  notice of the claims, and they are more robust than other FCRA

  cases within the Fourth Circuit that were not dismissed at this

  stage.     See Alston v. Freedom Plus/Cross River, No. CV TDC-17-

  0033,    2018    WL   770384,        at   *2,    *6–7     (D.    Md.      Feb.   7,    2018)

  (allegations of “mental anguish and emotional distress from the

  invasion    of    [the    plaintiff’s]          privacy”        as    a   result      of   the

  “unauthorized acquisitions of her credit report” sufficient to

  16 Chase argues that some of the damages Plaintiff references are in
  relation to his real estate business and therefore do not qualify under
  the FCRA, as the FCRA only protects “individual consumers” rather than
  business entities.   ECF No. 62, at 8-9.     Ignoring for the moment the
  accuracy of Chase’s substantive argument, the Court notes that Plaintiff
  does mention his work as a real estate agent in his Complaint, but several
  of the listed damages do not reference his profession. See Compl. ¶¶ 27,
  61-62, 91.

                                             23
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 24 of 40 PageID# 652



  survive a motion to dismiss (quotations omitted)); Alston v.

  AT&T Servs., Inc., No. GJH-18-2529, 2019 WL 670241, at *3 (D.

  Md.   Feb.    19,   2019)    (same);   Williams    v.    Microbilt     Corp.,    No.

  3:19CV085,      2019   WL     7988583,    at   *28      (E.D.    Va.   Sept.     23,

  2019), report and recommendation adopted, No. 3:19CV85, 2020 WL

  821033 (E.D. Va. Feb. 19, 2020) (same).                  But see Vecchione v.

  Prof’l    Recovery     Consultants,      Inc.,     No.    1:13CV584,      2014    WL

  6972397, at *4 (M.D.N.C. Dec. 9, 2014) (granting a motion to

  dismiss where the plaintiff only “generally alleged” that the

  defendant’s actions caused “mental anguish, emotional distress,

  humiliation, [and] a loss of reputation”).                  Importantly, as a

  judge in one of those cases cautioned, Plaintiff still “will

  need to produce actual evidence of emotional distress such as

  medical      treatment,     physical   symptoms,     loss   of   income    arising

  from such distress, or testimony about an adverse impact on the

  plaintiff’s conduct and lifestyle” in order to prevail on this

  element, Freedom Plus/Cross River, 2018 WL 770384, at *6–7, 17




  17 See Primrose v. Castle Branch, Inc., No. 7:14-CV-235-D, 2017 WL 57800,
  at *8 (E.D.N.C. Jan. 3, 2017) (failing to present testimony that
  sufficiently demonstrated emotional actual damages); Rodriguez v. Equifax
  Info. Servs., LLC, No. 1:14-CV-01142, 2015 WL 4417285, at *6 (E.D. Va.
  July 17, 2015) (same); Sloane, 510 F.3d at 503 (presenting testimony that
  sufficiently demonstrated emotional actual damages); Robinson, 560 F.3d at
  240–41 (same); Burke v. Experian Info. Sols., Inc., No. 1:10-CV-1064, 2011
  WL 1085874, at *8 (E.D. Va. Mar. 18, 2011) (same); Wood, 277 F. Supp. 3d
  at 844–46 (same).

                                           24
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 25 of 40 PageID# 653



  however, at this stage, the allegations in the Complaint are

  sufficient. 18

       2. Sufficiency of Willfulness Allegations for Punitive Damages

          In Safeco Insurance Co. of America v. Burr, “the Supreme

  Court considered the meaning of the ‘willfulness’ requirement in

  the     FCRA   provision   creating   a    private      right   of     action   for

  consumers.”       Am. Arms Int’l v. Herbert, 563 F.3d 78, 85 (4th

  Cir. 2009) (citing Safeco, 551 U.S. 47, 56-60 (2007)).                          “The

  Court noted that ‘where willfulness is a statutory condition of

  civil liability, we have generally taken it to cover not only

  knowing violations of a standard, but reckless ones as well.’”

  Id. (quoting Safeco, 551 U.S. at 57).              “Reckless actions entail

  ‘an unjustifiably high risk of harm that is either known or so

  obvious that it should be known.’”              Jones v. Equifax, Inc., No.

  3:14CV678,     2015   WL   5092514,   at   *3   (E.D.    Va.    Aug.    27,   2015)

  (quoting Safeco, 551 U.S. 47, 56-60 (2007)).

          While Chase is correct that “a mere assertion of willful

  noncompliance with the FCRA will not, on its own, satisfy Rule

  8(a),” Singleton v. Domino’s Pizza, LLC, No. CIV.A. DKC 11-1823,


  18 As Plaintiff has successfully pled emotional actual damages to support
  his negligence claim, the Court need not consider Chase’s challenges to
  the sufficiency of Plaintiff’s allegations regarding the “credit-
  worthiness” or the “costs” actual damages. See Freedom Plus/Cross River,
  2018 WL 770384, at *6 (denying a motion to dismiss because the plaintiff
  “sufficiently alleged damages in the form of emotional distress” even if
  the allegations that the plaintiff “suffered or will suffer a ‘reduction
  of credit score’ and ‘damage to financial reputation’” were too conclusory
  to be actual damages).

                                        25
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 26 of 40 PageID# 654



  2012 WL 245965, at *4 (D. Md. Jan. 25, 2012), another judge of

  this       Court    has       previously        considered          how    a    plaintiff           can

  successfully allege a willful violation of the FCRA and found,

  after a review of district court cases, that “[f]or the purposes

  of    a    Rule     12(b)(6)      motion        to    dismiss,      courts      have       found      a

  plaintiff sufficiently pleads willfulness or recklessness when

  he or she asserts that a defendant has repeatedly violated [the]

  FCRA or was aware of [the] FCRA’s requirements but failed to

  comply.”          Jones, 2015 WL 5092514, at *3 (emphasis added)                               (citing


  cases).       The Jones opinion further noted that “[w]hether an act

  was done with knowing or reckless disregard for another’s rights

  remains a fact-intensive question.”                         Id. (quotation and citation

  omitted).

            Here,    Plaintiff          alleges    that       Chase    is    “aware         of    [its]

  duties under the [FCRA], including how [the FCRA] is interpreted

  and    enforced       within      the     geographical         confines         of    the      Fourth

  Circuit      Court       of    Appeals”     and       that    Chase       “is   aware          of   its

  obligations         to    conduct       reasonable       investigations              of   disputes

  according to Johnson [], 357 F.3d 426.”                             Compl. ¶ 63.            Despite

  being      aware     of       these    well-established          duties,        which       are      in

  published Fourth Circuit precedent, Plaintiff alleges that Chase

  willfully failed to comply with its obligations under 15 U.S.C.

  §    1681s-2(b).          See     id.    ¶¶ 90,       93.      As    such,      Plaintiff           has

  sufficiently alleged a willful violation of 15 U.S.C. § 1681s-

                                                   26
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 27 of 40 PageID# 655



  2(b) against Chase regarding the Chase Account for the purpose

  of deciding the motion to dismiss.

                C. Count Three—FCRA Count Against Experian

                         1. 15 U.S.C. § 1681e(b) Claim

        Plaintiff’s first FCRA claim asserts that Experian violated

  15   U.S.C.   § 1681e(b)      “by      failing    to    establish       and/or         follow

  reasonable procedures to assure maximum possible accuracy in the

  preparation of Plaintiff’s credit reports and credit files it

  published and maintained concerning the Plaintiff” in regard to

  both the Chase Account and the LFCU Account.                     Id. ¶ 71.          Section

  1681e(b)    states    that    “[w]henever        a   consumer        reporting         agency

  [(“CRA”)] prepares a consumer report it shall follow reasonable

  procedures     to     assure        maximum      possible        accuracy          of     the

  information    concerning        the    individual       about       whom    the       report

  relates.”      15    U.S.C.      § 1681e(b).           “Thus,    a     [CRA]       violates

  § 1681e(b)    if     (1)   the      consumer      report      contains        inaccurate

  information    and     (2)     the      reporting      agency        did     not       follow

  reasonable    procedures       to      assure    maximum      possible        accuracy.”

  Dalton v. Capital Associated Indus., Inc., 257 F.3d 409, 415

  (4th Cir. 2001).           However, the “FCRA does not impose strict

  liability on [CRAs] for inaccuracies in reporting.”                         Id. at 417.

                     a. Inaccurate Information Requirement

        To establish the first prong of a § 1681e(b) violation, “a

  consumer    must    present    evidence        tending   to     show       that    a    [CRA]

                                            27
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 28 of 40 PageID# 656



  prepared a report containing inaccurate information.”                             Id. at

  415 (citing Guimond v. Trans Union Credit Info. Co., 45 F.3d

  1329, 1333 (9th Cir. 1995)).             “A report is inaccurate when it is

  ‘patently incorrect’ or when it is ‘misleading in such a way and

  to such an extent that it can be expected to [have an] adverse

  []’ effect.”        Id. (alterations in original) (quoting Sepulvado

  v. CSC Credit Servs., 158 F.3d 890, 895 (5th Cir. 1998)).

        Regarding the LFCU Account, Experian does not dispute that

  there was inaccurate information in the credit report generated

  for   Plaintiff,      ECF   No.    47,   at      7,   and   Plaintiff   sufficiently

  alleges that the LFCU Account was inaccurate, Compl. ¶¶ 30-37. 19

  Regarding     the   Chase     Account,        Experian      argues   that    Plaintiff

  failed   to    show    that       Experian       prepared    a    report    containing

  inaccurate    information         because     Plaintiff      is   arguing     that   the

  inaccurate designation “closed at the credit grantor’s request”

  should   be    replaced      with    another          designation    that    Plaintiff

  argues is also inaccurate, that of “closed due to inactivity.”

  ECF No. 47, at 6-7; ECF No. 65, at 2-4.                          Even so, the Court

  assumes for the sake of this motion to dismiss that Plaintiff

  has sufficiently alleged that the report contained inaccurate

  information     regarding      the    Chase       Account     because      even   though

  Plaintiff endeavors to prove that “closed due inactivity” would



  19 Plaintiff also alleges that Experian is a CRA as defined by the FCRA.
  Id. ¶ 9.

                                              28
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 29 of 40 PageID# 657



  also be inaccurate, that does not mean that he did not allege

  that    the     prepared    credit     reports    contained        inaccurate

  information, namely that they incorrectly designated the Chase

  Account as “closed at creditor’s request.”               Further, a credit

  report “is inaccurate when it is ‘patently incorrect’ or when it

  is ‘misleading in such a way and to such an extent that it can

  be expected to [have an] adverse []’ effect.”             Dalton, 257 F.3d

  at   415   (alterations    in    original)   (emphasis    added)    (quoting

  Sepulvado, 158 F.3d at 895).         Plaintiff has alleged that even if

  “closed    at   credit   grantor’s    request”   is   technically    correct

  because Chase initiated closing the account, it is misleading

  because it was a pretext for retaliation against Plaintiff, and

  such event is viewed “as a negative event” by credit grantors.

  Therefore, Plaintiff has alleged facts sufficient to establish

  the first prong of a § 1681e(b) violation for the purposes of

  this motion to dismiss.      Compl. ¶¶ 21, 25.

   b. “Reasonable Procedures to Assure Maximum Possible Accuracy”
                             Requirement

         To establish the second prong, “the plaintiff bears the

  burden under § 1681e(b) to show that the [CRA] did not follow

  reasonable procedures.”         Dalton, 257 F.3d at 416.     “The issue of

  whether the agency failed to follow ‘reasonable procedures’ will

  be a ‘jury question[] in the overwhelming majority of cases.’”

  Id. (alteration in original) (quoting Guimond, 45 F.3d at 1333).


                                        29
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 30 of 40 PageID# 658



         Regarding      both    the    LFCU       Account       and     the     Chase     Account,

  Plaintiff simply recites the statutory language from § 1681e(b)

  when    he    alleges       that    Experian          did     not     follow       “reasonable

  procedures.”         See Compl. ¶ 71.                The closest Plaintiff comes to

  specifically         alleging—beyond             just       reciting         the       statutory

  language—that        Experian      “did       not    follow     reasonable         procedures”

  for    either      account    is    his       allegation       that     he    does     not    know

  “whether      LFCU    corrected       the      Experian        report        or   if   Experian

  corrected the report.”              Id. ¶ 55.           Therefore, Plaintiff’s claim

  against      Experian      alleging       a    violation       of   §   1681e(b)        for   its

  handling      of    both    the    LFCU       Account    and    the     Chase      Account     is

  nothing more than a “[t]hreadbare recital[] of the elements of a

  cause of action, supported by mere conclusory statements,” and

  it does not meet the standard to survive a 12(b)(6) motion.

  Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).                                     And,

  although this question will be a jury question in most cases,

  because the Complaint here fails to even satisfy the pleading

  requirements for a 12(b)(6) motion, dismissal is appropriate.

  See    Alston v. Experian Info. Sols., Inc., No. CV PJM 15-3558,

  2016 WL 4555056, at *5 (D. Md. Aug. 31, 2016) (granting a motion

  to dismiss where the plaintiff failed to sufficiently plead that

  the    CRA    did     not    follow       reasonable          procedures          because     the

  plaintiff’s         allegations       did       “little       more      than       repeat     the

  language of the statute” even though the complaint included a

                                                  30
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 31 of 40 PageID# 659



  link   to   a     website    with   a   Better      Business       Bureau     complaint

  against     the   CRA). 20     Therefore,      Plaintiff’s         § 1681e(b)    claim

  against Experian regarding both the LFCU Account and the Chase

  Account is dismissed.

                       2. 15 U.S.C. § 1681i(a)(1) Claim

         Plaintiff’s     second    FCRA   claim       is    that     Experian    violated

  § 1681i(a)(1) 21       “by      failing        to        conduct      a     reasonable



  20 Cf. Ridenour v. Multi-Color Corp., 147 F. Supp. 3d 452, 459–60 (E.D.
  Va. 2015) (denying a motion to dismiss because the complaint made several
  specific allegations about the CRA’s lack of reasonable procedures: “(1)
  [the CRA] obtains criminal record information from a third party [CRA] and
  does not itself review any courthouse records; (2) [the CRA] did not
  itself or by its own court researchers or vendors attempt to verify the
  completeness or current status of public records . . . within 30 days
  before it furnishes and resells these records in one of its reports; (3)
  [the CRA] does not obtain complete public records prior to furnishing
  background reports created for employment purposes; (4) the report
  prepared by [the CRA] on [the plaintiff] included an illegible public
  record; and (5) the report on [the plaintiff] was incomplete and
  inaccurate in the reporting of his prior conviction.” (quotations,
  citations, and emphasis omitted)); Moore v. First Advantage Enter.
  Screening Corp., No. 1:12CV792, 2012 WL 4461505, at *3 (N.D. Ohio Sept.
  25, 2012) (denying a motion to dismiss in part because the plaintiff made
  “several factual assertions [about the CRA’s lack of reasonable
  procedures], albeit somewhat generalized, that go beyond a mere recitation
  of the elements of the alleged violation,” including that the defendants
  “as a matter of practice, do not maintain strict procedures to ensure that
  the information pulled from its computers and embedded in its on-demand
  consumer reports is complete and up to date at the time the information is
  reported, and that by the very nature of Defendants’ on-demand products,
  it is not possible for Defendants to confirm the accuracy of information
  contained in a consumer report at the time it is reported” (quotations and
  citations omitted)).
  21 If a consumer notifies a CRA that he/she disputes information                     in
  his/her file:
        the agency shall, free of charge, conduct a reasonable
        reinvestigation to determine whether the disputed information
        is inaccurate and record the current status of the disputed
        information, or delete the item from the file . . . before the
        end of the 30-day period beginning on the date on which the
        agency receives the notice of the dispute from the consumer or
        reseller.

                                            31
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 32 of 40 PageID# 660



  reinvestigation    [into     both    the    Chase    and    LFCU   Accounts]    to

  determine   whether    the   disputed       information      was   accurate    and

  record the current status of the disputed information or delete

  the item from Plaintiff’s credit report.”                   Compl. ¶ 72.       “In

  order to prevail on a Section 1681i claim, a plaintiff must show

  (1) that he [or she] disputed the accuracy of an item in his or

  her credit file; (2) the CRA failed to conduct a reasonable

  reinvestigation; and (3) that a reasonable reinvestigation by

  the CRA could have uncovered the inaccuracy.”                Burke v. Experian

  Info. Sols., Inc., No. 1:10CV1064, 2011 WL 1085874, at *3 (E.D.

  Va. Mar. 18, 2011). 22       Plaintiff alleges that he disputed both

  accounts with Experian, and Experian does not challenge that it

  received those disputes.            Compl. ¶¶ 31, 39.         The validity of

  Plaintiff’s   claim,   therefore,       turns   on    the    reasonableness     of

  Experian’s reinvestigations into these two accounts. 23




  15 U.S.C. § 1681(i)(a)(1)(A). If the CRA conducts a reinvestigation, it
  must provide notice to the consumer within five business days of
  concluding the reinvestigation. 15 U.S.C. § 1681i(a)(6).
  22 In order to make out a § 1681i failure to reinvestigate claim, a
  plaintiff “must first show that his ‘credit file contains inaccurate or
  incomplete information.’”   Hinton v. Trans Union, LLC, 654 F. Supp. 2d
  440, 451 (E.D. Va. 2009) (quoting Thomas v. Trans Union, LLC, 197 F. Supp.
  2d 1233, 1236 (D. Or. 2002)). Experian again argues that Plaintiff failed
  to allege an actual inaccuracy in regard to the Chase Account; however,
  the Court has already rejected such argument and found that Plaintiff
  alleged that there were inaccuracies regarding both accounts.
  23 By comparison, Plaintiff at least specifically alleges that the
  furnishers of the information, Chase and LFCU, “failed to properly
  investigate” whether Plaintiff’s accounts were accurate. Id. ¶¶ 56, 60.

                                         32
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 33 of 40 PageID# 661



                                    a. LFCU Account

        Plaintiff never specifically alleges that Experian failed

  to conduct a reasonable reinvestigation into the LFCU Account

  beyond his bare recital of the elements of the cause of action.

  See Compl. ¶ 72.           In fact, with regard to the LFCU Account,

  Plaintiff       asserts    that    Experian      did     delete         the       inaccurate

  information      that     Plaintiff    disputed       after    a        reinvestigation.

  Id.   ¶   36.     As    such,     accepting     as    true    all       of    the    factual

  allegations       contained       in   the      Complaint       and          drawing     all

  reasonable inferences in favor of Plaintiff, it appears that

  Experian did perform a reasonable reinvestigation into the LFCU

  Account.        See Alston v. Experian Info. Sols., Inc., 2016 WL

  4555056,    at    *6    (“Trans    Union   suggests      that       .    .    .    Plaintiff

  should not be able to dispute the reinvestigation procedures

  when those procedures produced the exact result [the plaintiff]

  requested, i.e., the deletion of his account.                       The Court agrees

  with Trans Union.” (citation omitted)).                       Therefore, Plaintiff

  has failed to allege facts giving rise to a 15 U.S.C. § 1681(i)

  violation regarding the LFCU Account.

                                    b. Chase Account

        Similarly,        Plaintiff      never     specifically             alleges       that

  Experian failed to conduct a reasonable reinvestigation into the

  Chase Account beyond his bare recital of the elements of the

  cause of action.          See Compl. ¶ 72.           Further, he does not allege

                                             33
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 34 of 40 PageID# 662



  that     “a    reasonable         reinvestigation           by    the      CRA    could    have

  uncovered the inaccuracy.”                 Burke, 2011 WL 1085874, at *3.                    If

  anything,      Plaintiff’s         allegations         contradict        the      third    prong

  because       immediately        after     Plaintiff        alleges        that    Experian’s

  credit report “should have reflected that the account was closed

  due    to     inactivity         rather    than       closed       at    credit     grantor’s

  request,”         Plaintiff      alleges     that        the      credit     report       itself

  “demonstrate[d] that the account was active.”                              Compl. ¶¶ 49-50

  (emphasis added).           These conflicting allegations at best create

  a reasonable inference that Experian may not have been able to

  even   uncover       the    inaccuracy—that           the      Account     was    incorrectly

  labeled as closed at the creditor’s request instead of closed

  due to inactivity—because it would have seen that the Account

  was actually active thereby undercutting Plaintiff’s assertion

  of    error    as    to    the     listed       reason      for    closure.         As     such,

  Plaintiff has failed to allege facts giving rise to both the

  second      and    third    prong     of    a    15    U.S.C.       § 1681(i)       violation

  regarding the Chase Account.

                       3. 15 U.S.C. § 1681i(a)(2)(A) Claim

         Plaintiff’s third FCRA claim asserts that Experian violated

  § 1681i(a)(2)(A)           “by    failing       to    provide      Defendants       LFCU    and

  Chase all of the relevant information regarding Plaintiff and

  his dispute” as to both the LFCU Account and the Chase Account.

  Compl. ¶ 73.        Section 1681i(a)(2)(A) states:

                                                  34
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 35 of 40 PageID# 663



        Before the expiration of the 5-business-day period
        beginning on the date on which a [CRA] receives notice
        of a dispute from any consumer or a reseller . . . ,
        the agency shall provide notification of the dispute
        to any person who provided any item of information in
        dispute, at the address and in the manner established
        with the person.      The notice shall include all
        relevant information regarding the dispute that the
        agency has received from the consumer or reseller.

  15 U.S.C. § 1681i(a)(2)(A) (emphasis added).

                                    a. LFCU Account

        With respect to the LFCU Account, Plaintiff alleges that

  “LFCU received Plaintiff’s disputes at a minimum from Experian,”

  and   that   Experian      later    corrected    the     incorrect    information

  provided by LFCU.         Compl. ¶¶ 42, 54.       There is no allegation in

  the   Complaint    that    Experian     failed    to    forward     “all    relevant

  information”     to   LFCU    beyond    the    recitation      of   the    statutory

  language.      See id. ¶ 73.         The most relevant allegation—beyond

  the recitation of the statutory language—is that Plaintiff does

  not   know   “whether      LFCU    corrected    the     Experian    report       or   if

  Experian corrected the report.”               Id. ¶ 55.     At this stage, the

  Court   must    “draw   all   reasonable       inferences      in   favor    of       the

  plaintiff,” Kensington Volunteer Fire Dep’t, 684 F.3d at 467

  (citation      omitted),     however,    it     “need    not    accept      as    true

  unwarranted inferences [or] unreasonable conclusions,” E. Shore

  Mkts., Inc., 213 F.3d at 180.            Although one inference in favor

  of Plaintiff that could be drawn from Plaintiff’s allegations is

  that Experian may not have forwarded “all relevant information”

                                          35
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 36 of 40 PageID# 664



  to     LFCU   because      Experian        could    have    fixed      the     incorrect

  information instead of LFCU, such inference would be unwarranted

  and unreasonable because there are no alleged facts to provide

  support for it. 24      Therefore, this claim fails at this stage.

                                      b. Chase Account

         In regard to the Chase Account, although Plaintiff alleges

  that    Experian     has      not    corrected      the    inaccurate        information

  provided by Chase, he alleges that “Chase received [Plaintiff’s]

  disputes from . . . Experian.”                      Compl. ¶ 53.         There is no

  allegation in the Complaint that Experian failed to forward “all

  relevant      information”      to    Chase      beyond    the    recitation     of   the

  statutory language.           See id. ¶ 73.         Therefore, Plaintiff’s claim

  against Experian alleging a violation of § 1681i(a)(2)(A) for

  its    handling    of   the     Chase      Account    is    nothing     more     than   a

  “[t]hreadbare recital[] of the elements of a cause of action,

  supported by mere conclusory statements,” and it does not meet

  the standard to survive a 12(b)(6) motion.                        Iqbal, 556 U.S. at

  678 (citing Twombly, 550 U.S. at 555).

                     4. 15 U.S.C. § 1681i(a)(5)(A) Claim

         Plaintiff’s      fourth      FCRA    claim    is    that    Experian     violated

  § 1681i(a)(5)(A)        “by    failing      to   promptly     delete    the     disputed

  inaccurate information from Plaintiff’s credit file or correct

  24 In fact, another reasonable inference based on the allegations in the
  Complaint is that Experian did forward “all relevant information” to LFCU
  because Experian later corrected the information regarding the LFCU
  Account.

                                              36
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 37 of 40 PageID# 665



  the inaccurate information upon reinvestigation” regarding both

  accounts.      Compl. ¶ 74.        As is detailed in section IV.C.2. of

  this Opinion and Order, if a consumer notifies a CRA that he/she

  disputes information in his/her file, “the agency shall . . .

  conduct a reasonable reinvestigation . . . before the end of the

  30-day period beginning on the date on which the agency receives

  the notice of the dispute from the consumer or reseller.”                             15

  U.S.C. § 1681(i)(a)(1)(A).            If the CRA’s reinvestigation leads

  to   a    determination    that    the     disputed   information       is    in    fact

  inaccurate, incomplete, or unverifiable, the CRA must “promptly

  delete . . . or modify” that information from the consumer’s

  credit file.     15 U.S.C. § 1681i(a)(5)(A) (emphasis added).

                                    a. LFCU Account

           With respect to the LFCU Account, Plaintiff alleges that

  Experian       did   delete        the       inaccurate        information          upon

  reinvestigation,        Compl.     ¶ 42,     but   that   it     did    not    do     so

  promptly, id. ¶ 74.           The bare recital of the elements of the

  cause of action is the only allegation in the Complaint alleging

  that      Experian   did     not     delete     the   inaccurate        information

  regarding the LFCU Account promptly.               See id. ¶ 74.          Therefore,

  Plaintiff’s     claim      against    Experian     alleging      a     violation     of

  § 1681i(a)(5)(A) for its handling of the LFCU Account is nothing

  more than a “[t]hreadbare recital[] of the elements of a cause

  of action, supported by mere conclusory statements,” and it does

                                             37
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 38 of 40 PageID# 666



  not meet the standard to survive a 12(b)(6) motion.                           Iqbal, 556

  U.S. at 678 (citing Twombly, 550 U.S. at 555).

         Moreover,         Experian’s     deletion     of   the   information        in   the

  LFCU Account does appear to have been prompt.                         Plaintiff alleges

  that he sent a letter disputing the accuracy of the LFCU Account

  on January 29, 2019.              Compl. ¶ 31. 25      On March 2, 2019, Experian

  responded      to        the    dispute     letter    “indicating         that    it    had

  corrected the LFCU Account.”                Id. ¶ 36. 26       As Experian must have

  completed          its     reinvestigation          sometime     between         receiving

  Plaintiff’s letter and sending its own statement to Plaintiff

  that    the    information        had     been    deleted,     the    deletion     of   the

  information on March 2 would have been at most a few weeks after

  the reinvestigation was complete, and likely even sooner.

                                      b. Chase Account

         Regarding the Chase Account, Experian again argues that it

  never produced inaccurate information, and therefore Plaintiff

  cannot successfully allege a violation of § 1681i(a)(5)(A).                             ECF

  No.    47,    at    7    (A    “[s]ection    1681i(a)(5)(A)          claim   requires    an

  actual inaccuracy, which Plaintiff has failed to allege.”).                             The

  Court    has       already      rejected     such    argument        as   Plaintiff     has


  25 Experian attached the dispute letter to its motion to dismiss, and the
  letter was not postmarked until February 12, 2019.   ECF No. 47-1. Assuming
  the letter was actually mailed on February 12, 2019, Experian’s deletion was
  even more prompt.

  26When Plaintiff next pulled his credit report on April 11, 2019 Experian
  had stopped reporting the LFCU Account inaccurately. Id. ¶ 42.

                                               38
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 39 of 40 PageID# 667



  sufficiently         alleged     that     the     report     contained       inaccurate

  information.         However, this Court has also already explained in

  section IV.C.2.b. detailing the alleged 15 U.S.C. § 1681i(a)(1)

  violation in regard to the Chase Account that, based on the

  allegations in the Complaint, Experian would not have been able

  to see that the Chase Account was inaccurately reported during a

  reinvestigation.           As such, Experian would be unable to “correct

  the inaccurate information upon reinvestigation.”                       Compl. ¶ 74;

  cf. Price v. Trans Union, LLC, 737 F. Supp. 2d 281, 286-87 (E.D.

  Pa. 2010) (denying a summary judgment motion because there was a

  genuine          issue     of   material         fact     regarding      a     possible

  § 1681i(a)(5)(A)           violation     where    the     plaintiff    alleged    that

  there were “various [inaccurate] items on her consumer report

  including a bankruptcy, various public records, credit accounts,

  and     personal         information”     that     the     defendant     could    have

  determined to be inaccurate (and in fact did in one instance

  where      the    defendant     “reinserted”      a     “previously    deleted    . . .

  inaccurate bankruptcy”)).               Therefore, Plaintiff fails to allege

  a     15    U.S.C.        § 1681i(a)(5)(A)        violation     against       Experian

  regarding the Chase Account.

                                     V. CONCLUSION

         For the reasons stated above: (1) Chase’s Motion to Dismiss

  is DENIED; (2) Plaintiff’s Motion to Continue Chase’s Motion for

  Summary Judgment is GRANTED and consideration of Chase’s Motion

                                             39
Case 4:19-cv-00114-MSD-DEM Document 81 Filed 10/06/20 Page 40 of 40 PageID# 668



  for Summary Judgment is DEFERRED; and (3) Experian’s Motion to

  Dismiss is GRANTED. 27      Additionally, as Plaintiff’s Motion to

  Continue   Chase’s    Motion    for    Summary   Judgment   is   granted,

  Plaintiff’s request for a hearing regarding Chase’s Motion for

  Summary Judgment is DENIED AT THIS TIME.         ECF No. 67.

       The Clerk is REQUESTED to send a copy of this Opinion and

  Order to all counsel of record.

       IT IS SO ORDERED.



                                                  /s/
                                              Mark S. Davis
                                    CHIEF UNITED STATES DISTRICT JUDGE

  Norfolk, Virginia
  October   6 , 2020




  27 Because this Order dismisses all claims asserted against Experian, the
  Clerk is DIRECTED to terminate Experian as a Defendant in this action as
  of the date of entry of this Order. Pursuant to FRCP 54(a) and (b), the
  dismissal of Plaintiff’s claims against Experian will not be a final
  judgment for purposes of appeal until the Court has also resolved
  Plaintiff’s remaining claims against the remaining Defendant.

                                        40
